UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7524



DWAYNE ANTHONY HAIRSTON,

                                              Plaintiff - Appellant,

          versus


MARTINSVILLE CITY JAIL; STEVE DRAPER, Sheriff,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CV-02-1018-7)


Submitted:   November 21, 2002         Decided:     December 13, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Anthony Hairston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwayne Anthony Hairston appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).    We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. See Hairston v. Martinsville City Jail, No. CV-02-

1018-7 (W.D. Va. Oct. 3, 2002).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2